EXHIBIT32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION1350 I, Chang H. Ahn, Chief Executive Officer of Rexahn Pharmaceuticals, Inc. (the "Company"), certify, pursuant to18 U.S.C. Section1350, as adopted by Section906 of the Sarbanes-Oxley Act of2002, that: (1) the Quarterly Report on Form10-QSB of the Company for the quarter ended September 30, 2007 as filed on the date hereof with the Securities and Exchange Commission (the "Report") fully complies with the requirements of Section13(a) or15(d) of the Securities Exchange Act of1934, as amended; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 14, 2007 /s/ Chang H. Ahn Chang H. Ahn Chief Executive Officer
